[pic]

                                   In the
                              Court of Appeals
                     Second Appellate District of Texas
                                at Fort Worth

                             No. 02-18-00321-CR
                             No. 02-18-00322-CR

|Jason Arthur Duchesneau, Appellant                                        |
|                                                                          |
|v.                                                                        |
|                                                                          |
|The State of Texas                                                        |




                 On Appeal from County Criminal Court No. 1
                            Tarrant County, Texas
                      Trial Court No. 1522440, 1522441

                                    ORDER


      On the court’s own motion, it is ORDERED that the  trial  court  clerk
deliver the original State’s Exhibit No. 4 (Dash Cam Video)  to  this  court
no later than Friday, May 3, 2019.
      The exhibit will be returned to the trial court upon issuance  of  the
mandate.
      The clerk of this court is directed to transmit a copy of  this  order
to the attorneys of record, the trial court clerk, and the court reporter.


      Dated April 26, 2019.

                                              Per Curiam